Ue! A

 

 

Case 1:19-cr-00884-AJN Document1 Filed 11/25/19 Page 1 of 1

UNITED STATES DISTRICT COURT -
SOUTHERN DISTRICT OF NEW YORK

 

www ee ee Be Wee de eee x
UNITED STATES OF AMERICA
-v~ , INFORMATION
TELEFONAKTIEBOLAGET LM ERICSSON, " 19Cr,
Defendant. : “De
| ANy
See ew ewe ee ee : K

Please take notice that the United States Department of Justice, Criminal Division, Fraud
Section and the United States Attorney’s Office will file an information upon the defendant’s
waiver of indictment, pursuant to Rule 7(b) of the Federal Rules of Criminal Procedure,

Dated: New York, New York

November 25, 2019

ROBERT A. ZINK _°. GEOFFREY S, BERMAN
Chief, Fraud Section United States Attorney
Criminal Division _' Southern District of New York

United States Department of Justice

  

 

 

‘Andrew Gditin “David Abramowicz - Cd
Acting Assistant Chief Assistant United States Attorney
Michael Culhane Harper

Trial Attorney

AGREED AND CONSENTED TO: aor

By:

 

Joshua A. Levine
Diana C. Wielocha bey be Ean |
Simpson Thacher & Bartlett LLP eee SEE:
Counsel to TELEFONAKTIEBOLAGET LM ERICSSON

 

 
